Lamorelle, P. J.,
Anna Maria Kelly, who died in 1908, survived by two children, a daughter, Louisa Kelly, and a son, W. F. Kelly, disposed of an estate aggregating some $65,000 by creating a trust for the daughter, who was non compos, and giving the rest of the estate (less a legacy of $200) to the son absolutely. The son died in the lifetime of the daughter; the latter is now dead, and the son’s widow has received the principal of the trust. She now claims the income on hand, which income is also claimed by the administrator of the daughter’s estate. The Auditing Judge has awarded this income to such administrator, and the exceptions question this ruling.
Had Anna Maria Kelly intended that the daughter should have no more than the sum actually expended on her behalf, she could have directed that out of income or of principal of her estate a sum or sums sufficient for the purpose should be used, or she could have set aside a sum with the proviso that the executor should use so much as in its discretion would be necessary. She did neither. She gave the sum of $25,000 to a trust company “to be vested in them” in trust for the daughter, with directions to apply the net income accruing therefrom to her maintenance and support for life. In event that she died before her brother “this fund made in trust for her” was to go to the brother; if she outlived him, upon her death, to his wife or children. This “fund” evidently meant the sum so given, to wit, $25,000. It could not embrace income, for all of the income was that of the cestui que trust. No discretion was given the trustee; the gift of income was as broad as that of principal: See discussion by Thompson, J., in Carlisle’s Estate, 30 Dist. R. 737. The fact that all was not used is beside the real question at issue. No intention is anywhere shown in the will to pass any unused income into the residuary estate. All net income was to be used for the daughter’s benefit; any not actually rjsed formed part of her estate and at her death intestate went to her next of kin through the course of administration. Had testatrix- provided that only so much of the income should be used as in the discretion of *810the trustee was deemed necessary, then there would! be force in exceptants’ position; but that is not this case.
As we are of opinion that the Auditing- Judge properly interpreted this clause of the will, no further elaboration is required.
All exceptions are dismissed and the adjudication is confirmed absolutely.
Gest and Van Dusbn, JJ., did not sit.